Case: 1:20-cv-05685 Document #: 1-2 Filed: 09/24/20 Page 1 of 2 PageID #:27




                            Exhibit 2
9/21/2020         Case: 1:20-cv-05685 Document #: 1-2WebVoyage
                                                       Filed: Record
                                                               09/24/20
                                                                     View 1 Page 2 of 2 PageID #:28




                                 Library buildings are closed to the public until further notice, but the U.S. Copyright Office
                                                                  Catalog is available. More.




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Author = Square One Entertainment, Inc.
  Search Results: Displaying 12 of 14 entries




                                                              Slap Chop Product Packaging.

                Type of Work: Visual Material
  Registration Number / Date: VA0001750004 / 2010-03-02
             Application Title: Slap Chop Product Packaging.
                         Title: Slap Chop Product Packaging.
                   Description: Electronic ﬁle (eService)
         Copyright Claimant: Square One Entertainment, Inc. Address: 1680 Michigan Avenue, Suite 700, Miami Beach, FL, 33139, United States.
             Date of Creation: 2009
          Date of Publication: 2009-05-31
   Nation of First Publication: United States
   Authorship on Application: Square One Entertainment, Inc., employer for hire; Domicile: United States; Citizenship: United States. Authorship:
                                text, photograph(s)
                       Names: Square One Entertainment, Inc.




                                                           Save, Print and Email (Help Page)
                                        Select Download Format Full Record              Format for Print/Save

                                        Enter your email address:                                               Email




                                                        Help Search History Titles Start Over

 Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright | Copyright Ofﬁce Home Page |
 Library of Congress Home Page




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=12&ti=1,12&SC=Author&SA=Square One Entertainment%2C Inc%2E&PID=xAcyegwEUmnMVF5AYbLWtR…           1/1
